ON PETITION EOR RpI-IEARING.
Scott, Justice.
Defendant in error has filed a petition for rehearing. His chief contention is that he was the owner of the fence and bars through which the cattle were driven into the enclosure. This question was considered in the opinion filed, besides, the record fails to disclose any evidence or claim of title b)r him to the fence or the bars'or the land upon which the}'' were situated. The fence and bars through which *511the cattle were turned into the enclosure were located and upon land covered by a homestead filing and for which act the entryman did not complain, nor could King, he being a stranger to the title. In so far as King’s rights were concerned the cattle were then lawfully within the enclosure which included unappropriated public land and if they strayed or roamed at will upon and depastured deeded or leased land no trespass was committed and Hardman also had the undoubted right to have his cattle, they being lawfully within the enclosure, graze upon the unappropriated public lands therein. (Hecht v. Harrison, 5 Wyo., 279.) No question is presented in the petition which was not carefully considered in the opinion filed.
Rehearing denied.
Potter, C. J., and Beard, J., concur.